Title: Tuesday [7 January].
From: Adams, John
To: 


       At Boston. Hampden has given us in Yesterdays Gazette, a long Letter to Pym upon shutting up the Courts, in which he proves from Holts and Pollexfens Arguments at the Revolution Conference, from Grotius De Jure Belli, B. 1. C. 3. §. 2. that shutting up the Courts is an Abdication of the Throne, a Discharge of the Subjects from their Allegiance, and a total Dissolution of Government and Reduction of all Men to a state of Nature. And he proves from Bracton that partial Tumults, &c. are not a Tempus Guerrium, (Bellorum) a Time of War.
       Sam. Waterhouse has made a most malicious, ungenerous, Attack upon James Lovell Jur. the Usher of the Grammar school, and insinuated about feminine Gender and Conjunction Copulative—as Y.Z. and H. had attacked him, about Idleness and familiar Spirits, and Zanyship, and Expectancy of a Deputation &c. This Way of reviling one another is very shocking to Humanity and very dangerous in its Consequences. To pry into a Mans private Life, and expose to the World, all the Vices, and Follies of Youth, to paint before the Public Eye, all the Blotts and Stains, in a Mans private Character, must excite the Commisseration of every Reader, to the Object, and his Indignation against the Author of such Abuse.
       Spent half an Hour with Father Dana, another with Samuel Quincy, an Hour with Mr. Otis, &c. Otis is in high Spirits, is preparing for next Mondays Paper. Says that Mr. Trail brings very comfortable News, that Conway told him the Stamp Act must be repealed, that there was some Difficulty about coming off with Honor and that America would boast that she had conquered Britain. But he hoped the Americans would Petition. He longed to receive some Petitions &c. John Wentworth writes his Uncle Saml., that the Marquis of Rockingham told him, he would give his Interest to repeal 100 stamp Acts, before he would run the Risque of such Confusions, as would be caused by Enforcing it. That he knew there were already 10,000 Workmen discharged from Business, in Consequence of the Advices from America.
       Clarendon to Pym.
       Nothing gave me so much Regret, or such Remorse in my whole Life, as the Part I acted in conniving at some of King Charles’s grievous and illegal Measures, and the Pains I took to support him, and his two oppressive Instruments Laud and Strafford. But my very zealous Attachment to the Church and the enthusiastical Spirit of Party, made me see many Objects in a Partial Light. I have condemned my self for these faults from that Time to this. And it grieves me to hear that the Barbadians have acted so vile a Part, in the Year 1765. That Island was settled, under the Protectorate of Cromwell, by zealous Partisans for Passive Obedience, and I suppose a Remnant of the servile Spirit of their Ancestors, and of those ruinous Doctrines have prevailed on them to submit. I said under the Protectorate for I must own I can scarcely prevail on my self to call it an Usurpation, or the struggle made by you and Hampden and others, a Rebellion. If I was to revise my History, I should alter many Things which the Rage of Party hurried me to record, and in Particular, the Tittle of that Work.
      